Citation Nr: 0732968	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1964 to 
October 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.  A Board 
hearing at the local RO was held in April 2007.  Additional 
evidence was submitted to the Board in August 2007.  In light 
of the Remand below, waiver of RO consideration of this 
evidence is not necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  The veteran's service personnel records show that he 
was stationed in Vietnam from August 1965 to October 1966 
with the 157th Quartermaster Company.  In statements of 
record as well as his hearing testimony, the veteran has 
claimed several stressor events while stationed in Vietnam.  
First, he claimed that he witnessed a fight between two 
soldiers in January 1966 during which one was shot and 
killed.  He also asserted that in November to December, 1965, 
while stationed in Quin Nohn, his unit was burning barrels, 
and a Sergeant caught on fire and was severely burned.  
Further, he claimed that he witnessed Buddhist monks lighting 
themselves on fire behind the bunker in December 1965.  
Lastly, the veteran asserted that when he was on guard duty 
sometime in May to June, 1966, a fellow soldier also on guard 
duty shot a 14 year old boy who broke into the compound.  

Based on review of the record, the Board finds that there are 
in-service stressor events that the RO should attempt to 
verify.  The Board recognizes that the RO has attempted to 
verify the January 1966 shooting incident between two other 
soldiers with the U.S. Armed Services Center for Research of 
Unit Records (now, and hereinafter referred to as, the United 
States Army and Joint Services Records Research Center or 
JSRRC), which responded in January 2005 that the event could 
not be verified.  However, it does not appear that an attempt 
to verify the remaining stressors described by the veteran 
has been made.  The Board finds that the additional stressors 
described by the veteran are of sufficient detail in terms of 
dates and locations to allow for an attempt at verification.  

Further, the veteran also testified that he came under rocket 
and mortar attacks at least three or four times a month.  The 
RO should request that the veteran provide a 60 day time 
period during which these rocket and mortar attacks occurred 
for verification purposes.   If the veteran provides this 
information, an attempt to verify the attacks with JSRRC 
should be made.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (evidence that the veteran's company received heavy 
casualties during an attack consisting of copies of radio 
logs of that incident, was sufficient to reopen his claim for 
service connection for PTSD, even without specific evidence 
of the veteran's presence with the company during that 
particular incident).

The RO last denied service connection for PTSD in a January 
2003 rating decision.  The veteran did not appeal that 
decision and it became final.  The Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007). The VCAA left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim. 38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, in the 
context of the issue of whether new and material evidence has 
been submitted, the United States Court of Appeals for 
Veterans Claims has held that the VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent .... records, the existence of which has been called 
to its attention [that are potentially new and material 
evidence].  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide a specific 60-day time period 
for when the veteran came under rocket 
and mortar attacks at his unit.  If a 
specific time period is provided, any 
further appropriate steps deemed 
necessary to verify this stressor should 
be taken. 

2.  Contact U.S. Army and Joint Services 
Records Research Center to attempt to 
verify through unit records the following 
stressor events:  whether a Sergeant 
(name can be found in hearing testimony) 
caught on fire and was severely burned 
while burning barrels sometime in 
November to December, 1965 while 
stationed in Quin Nohn; whether Buddhist 
monks lighted themselves on fire behind 
the bunker in December 1965 in Quin Nohn; 
and whether a 14 year old boy was shot 
while breaking into the compound sometime 
in May to June,1966 by another soldier on 
guard duty.  If the veteran has supplied 
a time period as to when his unit was 
under attack, that information should 
also be provided for verification.  

3.  If, and only if, a claimed stressor 
has been verified, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
particular stressor(s) that has been 
verified.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly indicate 
whether or not the veteran suffers from 
PTSD and, if so, whether it is related to 
any verified stressor.

4.  Thereafter, the issue on appeal 
should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

